Citation Nr: 1206000	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO. 05-24 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for dizziness. 

3. Entitlement to service connection for lumbar degenerative disk disease. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to July 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2010 the Veteran testified before the undersigned at a Travel Board hearing conducted at the RO. A transcript of that hearing is contained in the claims file. 

The Board in September 2010 remanded the appealed claims for additional development, and they now return to the Board for further review. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. The Board previously referred this issue in its September 2010 Decision and Remand, but the claims file does not reflect AOJ action on the issue since that time. 


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against hearing loss of either ear having developed in service or otherwise being causally related to service. 

2. The evidentiary record does not support the presence of sensorineural hearing loss of either ear to a disabling degree within the first post-service year.

3. The competent and probative evidence of record preponderates against dizziness having developed in service or otherwise being causally related to service. 

4. The evidentiary record does not support the presence of neurogenic dizziness to a disabling degree within the first post-service year.

5. The competent and probative evidence of record preponderates against lumbar degenerative disk disease having developed in service or otherwise being causally related to service.

6. The evidentiary record does not support the presence of arthritis of the lumbar spine to a disabling degree within the first post-service year. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2. The criteria for service connection for dizziness are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3. The criteria for service connection for lumbar degenerative disk disease are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2010). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for bilateral hearing loss, dizziness, and lumbar degenerative disk disease. A VCAA notice letter was sent in January 2004, prior to the RO's initial adjudication of the claims in April 2004. This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

The Veteran was not afforded a further VCAA letter, and hence did not have a VCAA letter afforded him which specifically addressed Dingess-type notice, though development issues were additionally addressed in recitation of regulatory provisions within a March 2005 SOC and a November 2011 SSOC. To whatever extent Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claims for service connection herein adjudicated are herein denied.

The January 2004 VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claims. The Veteran has responsively advised of VA and private treatment subsequent to service. On that basis VA treatment records and some private records, as well as service treatment records (STRs) and service examination records, were obtained and associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision, an SOC, and SSOC. He was thus, by implication, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claims. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claims adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded an initial audiology examination for compensation purposes, and an addendum examination in August 2004 after blocked cerumen (ear wax) was cleared. 

Pursuant to the Board's September 2010 Remand, the Veteran was afforded VA examinations in October 2010 addressing his claimed hearing loss, dizziness, and lumbar degenerative disk disease. The Board finds that the requirement of an opportunity of a VA examination as required by 38 C.F.R. § 3.159(c)(4), was thereby satisfied for all the appealed claims. These reports, taken together, provided informed opinions based on the record, including past treatment records and examinations and tests conducted, and the Veteran's self-report of history and symptoms. These examinations yielded the conclusion that the Veteran's bilateral hearing loss, dizziness (to the extent present), and lumbar degenerative disk disease were not causally related to service. The Board finds that these medical conclusions, taken together with the balance of the evidence of record, are adequate for the Board's adjudication herein. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examinations provided sufficient detail, and supported their conclusion with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered was sufficient and encompassed the evidence of record. Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claims for service connection for bilateral hearing loss, dizziness, and lumbar degenerative disk disease. 

Based on the evidentiary development undertaken, inclusive of obtaining indicated treatment records as well as the above-noted VA examinations for compensation purposes, the Board also finds that the development required by the September 2010 Board remand has been substantially completed. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or Appeals Management Center (AMC) has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein. 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

The Veteran addressed his claims by statements and testimony, including at a hearing conducted before the undersigned Veterans Law Judge in June 2010. There has been no expressed indication that the Veteran desires a further opportunity to address his claims adjudicated herein.

In summary, in this case, with regard to the service connection claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished.


II. General Laws and Regulations Governing Claims
for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss and neurogenic dizziness) and arthritis, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



III. Claims for Service Connection for Bilateral 
Hearing Loss and Dizziness

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

At his hearing before the undersigned in June 2010, the Veteran testified that he had noise exposure in service firing big guns, without the use of hearing protection. He testified that following service he worked for a mining company, but he did not having as loud noise exposure then as in service, despite having worked in mines, and in his mining work he used hearing protection. In VA examinations he asserted that the guns he fired in service were 100 and 150 mm howitzers. At his hearing he testified that his job in service was to assist in the firing of these weapons by loading 55 pound projectiles onto a tray and lifting the tray, whereupon another soldier loaded the weapon into the gun and the gun was fired. At his hearing he testified that they loaded a projectile onto the tray approximately every 20 to 25 seconds when firing the weapon. 

Also at the hearing, the Veteran asserted that he had a lot of hearing loss upon getting out of service, but he failed to explain how this was not reflected upon the service separation examination. He has provided no evidence of hearing loss, tinnitus, or dizziness either from service or for an interval of in excess of 30 years following service. 


Relevant audiometric measurements reflected in the claims file, both in service and post service, are as follows:






HERTZ





500
1000
2000
3000
4000
Average
1000 - 4000
February 1966 pre-induction examination (converted ASA units to ISO)
RIGHT
15
5
5
-
10
-



LEFT
10
5
15
-
25
-
July 1968 Separation examination (ISO units assumed)
RIGHT
0
0
0
0
5
-


LEFT
0
0
5
5
0
-
VA examination August 2004
RIGHT
10
10
50
75
75
52.5

LEFT
5
5
60
85
95
61.25
VA examination October 2010
RIGHT
10
10
60
75
75
55

LEFT
15
10
70
100
95
68.75


Speech recognition scores in August 2004 were 92 percent in the right ear and 84 percent in the left ear. Speech recognition scores in October 2010 were 86 percent in the right ear and 82 percent in the left ear.

At a VA treatment audiology consultation in January 2003, the Veteran reported having noise exposure to artillery weapons while serving in the military. He also then reported that following service he worked for 30 years for a mining company performing maintenance work on mining equipment.

Upon an August 2004 addendum VA audiology examination (necessitated because a prior examination could not obtain valid audiometric readings due to ear cerumen that needed to be cleared), the examiner found moderate to profound sensorineural hearing loss in the right ear above 1500 hertz, and moderately severe to profound sensorineural hearing loss in the left ear above 1500 hertz. Based on both induction and separation examinations showing normal hearing bilaterally, notwithstanding a noted significant unprotected artillery noise exposure in Vietnam, the examiner concluded that it was not at least as likely as not that the Veteran's current hearing loss was caused by military noise exposure. 

Upon an October 2010 VA audiology examination, the examiner found in the right ear normal low frequency hearing loss sloping to moderately severe to severe mid and high frequency hearing loss. The examiner found in the left ear normal hearing in low frequencies sloping to severe to profound mid and high frequency hearing loss. The examiner diagnosed normal to severe sensorineural hearing loss in the right ear and normal to profound sensorineural hearing loss in the left ear. The examiner opined that the Veteran's hearing loss was not at least as likely as not related to service, based on the absence of evidence of hearing loss upon service testing including upon service separation, and the absence of significant threshold shift upon separation examination. The examiner further noted the Veteran's denial of hearing loss upon service separation report of medical history. While noting the Veteran's self-reported history of acoustic trauma in service, the examiner concluded that based on the evidence presented it was not at least as likely as not that the Veteran's current bilateral hearing loss was related to service. The examiner further concluded that the Veteran's current hearing loss was likely related to noise exposure following service including during the Veteran's work in mining, notwithstanding the Veteran's contrary contentions.

The October 2010 VA audiology examiner also concluded that it was not at least as likely as not that the Veteran's self-reported intermittent dizziness was related to his acoustic trauma in service. The audiologist explained that the dizziness as described were not symptoms of inner ear dizziness such as would be related to past acoustic trauma. The examiner further bolstered his opinion by noting that the Veteran informed that his dizziness did not have onset in service or shortly after service, but rather that in began in approximately the past 10 years. The examiner noted that the dizziness as described by the Veteran was brief and associated with quick positional changes, only occurring when he stood up quickly.

A VA physician's assistant in October 2010 also evaluated the Veteran for his claimed dizziness. She was not able to induce the dizziness upon examination. She further noted that a hypotensive episode productive of dizziness was not present upon examination. She did not that the Veteran reportedly had noise exposure in the military as well as occupationally and recreationally.

The October 2010 VA audiology examiner additionally noted that there was normal middle ear function in both ears as evidenced by tympanometry and otoscopy. 

At his June 2010 hearing before the undersigned, the Veteran testified that his tinnitus began when he became a cannoneer in service, whereas at his August 2004 VA addendum hearing loss examination for compensation purposes he reported that his tinnitus had not begun while he was in the service. 

The record reflects that the Veteran has conceded hunting recreationally occasionally post service. However, he has contended that he has used hearing protection post service, including in occupational settings. 

The Board concludes that the October 2010 VA examiners which conducted the Veteran's hearing loss and dizziness appropriately considered the evidence of record, the Veteran's statements, and clinical findings, and supported their findings and opinions with discussion or rationale so that they may be weighed against contrary evidence. The Board judges the findings and conclusions of these examiners to be based on sound reasoning, and accordingly gives these reports substantial credibility and deference in its adjudication. 

The Board has carefully weighed all the evidence of record and considered both objective and subjective evidence. The Veteran's notable inconsistence in his reporting of the onset of tinnitus weighs against the credibility of his assertions in furtherance of his claim. So too does the absence of medical findings of hearing impairment or dizziness or tinnitus upon service treatment or upon service separation, and the absence of any treatment or other evidence of hearing loss or dizziness or tinnitus for over 30 years following service. Also weighing against such credibility are contrary medical findings and conclusions upon VA examinations. 

Weighing the evidence presented, the Board concludes that the evidence preponderates against the likelihood that hearing loss or dizziness had its origin in the Veteran's service or is otherwise causally related to service. The Board accordingly concludes that the evidence preponderates against the claims for service connection for bilateral hearing loss and dizziness. 38 C.F.R. § 3.303. 

In the absence of evidence supportive of the presence of sensorineural hearing loss or neurogenic dizziness within the first post-service year, service connection for either of these conditions on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

Because the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and dizziness, the benefit of the doubt doctrine does not apply for the Board's the adjudication of these claims. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

IV. Claim for Service Connection for Lumbar
Degenerative Disk Disease 

At his June 2010 hearing before the undersigned, the Veteran testified to his belief that his current low back degenerative disk disease was related to his work as a big gun projectile loader, as described supra, with repeated work lifting 55 pound projectiles. He testified that he merely dealt with back disability himself in service and post service during his work for a mining company, not seeking treatment until approximately 10 years ago. He averred that he had back pain intermittently over the years post service. 

At an October 2003 VA treatment the Veteran reported having a history of degenerative disk disease of the low back for years. The treating medical practitioner noted a noted history of an MRI one-and-a-half years prior which had confirmed the presence of lumbar degenerative disk disease. 

Upon October 2010 VA examination of the Veteran's lumbar spine for compensation purposes, the examiner noted the Veteran's complaints of pain, stiffness, weakness, and fatigability. The examiner noted a clinical history of 10 years of low back pain with radiating pain down the left leg. He found some thoracolumbar ranges of motion which were less than full range, but did not find current pain-related disability upon objective examination. The Veteran reported flare-ups of 10-out-of-10 pain approximately twice yearly, and reported having one incapacitating episode in the past year. 

The October 2010 examiner noted that the earliest identified record of x-rays of the lumbar spine was in 2003, with no diagnosis or treatment for the lumbar spine for over 30 years following service. The examiner noted that currently there was no bone deformity or disc space abnormality on x-rays, with only tiny marginal osteophyte at L1 and L2. The examiner found on x-rays no fracture or dislocation or destructive bony lesion, with satisfactory alignment and disc spaces preserved. The examiner concluded that degenerative disk disease of the lumbar spine on x-ray "does not seem accelerated," and accordingly concluded that it was not at least as likely as not that the Veteran's lumbar degenerative disk disease was related to his service. 

Based in part on the absence of any record of complaint or treatment or finding for any difficulty with the back either in service or for over 30 years following service, and based on the October 2010 VA examiner's relevant finding of non-acceleration of his degenerative disk disease over recent years, informing of the relative non-likelihood of degenerative disk disease persistent since service, the Board finds the Veteran's contention of the current back disability developing in service and recurrent on an ongoing basis since then to be lacking in credibility. Thus, while the Veteran is competent to address symptoms of disability he experienced in the past, the Board affords little weight to the Veteran's contentions in furtherance of his claim. 

The Board further notes that while the Veteran is competent to assert that he has had intermittent low back pain over the years since service, he is not competent to address the uniquely medical question of whether the pain he reportedly experienced over the years represented the degenerative disk disease for which he now claims service connection, or whether the Veteran had in the past acute episodes of non-chronic back disability that are unrelated to his current degenerative disk disease. The October 2010 VA examiner has effectively concluded that the medical evidence preponderates against the possibility that the Veteran's current degenerative disk disease was causally related to service, and in making that assessment the examiner duly considered the Veteran's contentions, but also considered the absence of evidence of any low back disorder either from service or for decades post service, and further considered the current x-ray and clinical findings which the examiner found inconsistent with such a long-standing degenerative disk disease originating in service. 

The Board finds that the October 2010 VA examiner's conclusions are supported by review and consideration of the relevant evidence of record, and by sound reasoning so that these conclusions and this reasoning may be weighed against contrary evidence. That contrary evidence in this case is the Veteran's assertions of ongoing, intermittent back disability beginning in service, and the Veteran's asserted belief that his current lumbar degenerative disk disease is causally related to his work in service. The Board also considers that the Veteran's work repairing mining equipment for 30 years post service may well have exposed him to strenuous work impacting his low back. The passage of time and advancing age in a physically demanding career may similarly have had an impact on his low back. Thus, the Board finds that the Veteran's work post service is also likely consistent with the VA examiner's finding and conclusion that it is not at least as likely as not that the Veteran's current lumbar degenerative disk disease is causally related to service. 

Accordingly, duly considering the medical evidence presented, as well as the service and post-service intervals without supportive medical evidence, and discounting the credibility of the Veteran's assertions of back disability originating in service based on contrary credible evidence and the absence of further supporting evidence of the facts asserted, the Board finds that the preponderance of the evidence is against the Veteran's lumbar degenerative disk disease having developed in service or otherwise being causally related to service. The preponderance of the evidence is thus against the Veteran's claim for service connection for lumbar degenerative disk disease. 38 C.F.R. § 3.303. 

In the absence of evidence supportive of the presence of arthritis or an arthritic-type condition (such as degenerative changes to the lumbar spine precipitating degenerative disk disease) within the first post-service year, service connection for such a condition on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

The preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for dizziness is denied.

Service connection for lumbar degenerative disk disease is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


